—In an action to recover damages for breach of contract, the defendantintervenor, Longmeadow Home Owners Association, Inc., appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Brucia, J.), entered March 6, 1992, as denied its motion for summary judgment, granted the cross-motion of the plaintiff for summary judgment, and declared that the plaintiff is the owner of a certain sewage pumping facility.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly found that the plaintiff, Long Meadow Associates, retained ownership of a sewage pumping facility that it had constructed after a contract requiring it to dedicate the facility to the City of Glen Cove had been declared illegal (see, Long Meadow Assocs. v City of Glen Cove, 171 AD2d 731, 733; General Municipal Law § 103; see also, Town of Brookhaven v Dinos, 76 AD2d 555, 562, affd 54 NY2d 911; cf., Village of Tarrytown v Woodland Lake Estates, 97 AD2d 338, 341). Thompson, J. P., Pizzuto, Santucci and Gold-stein, JJ., concur.